        Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 1 of 36 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 JOHN J. SABUCO,
                                                           JURY TRIAL DEMANDED
                     Plaintiff,

 v.                                                        No.


 PHILLIP A. PECELUNAS, an individual,
 and
 SYNERGYA PURE AND APPLIED
 SCIENCE, LTD.,

                     Defendants.


                  COMPLAINT FOR INJUNCTIVE AND OTHER RELIEF

         Plaintiff, JOHN J. SABUCO (“Mr. Sabuco”), an individual, by and through his attorneys,

LAW OFFICES OF MARTIN J McKENZIE, LTD. (“McKenzieLaw”), and for his Complaint

against defendants, PHILLIP A. PECELUNAS (“Mr. Pecelunas”) and SYNERGYA PURE AND

APPLIED SCIENCE, LTD., (“Synergya Illinois”, and when used together with Mr. Pecelunas,

“Defendants”) states as follows:

                                        INTRODUCTION

         Mr. Sabuco has, over a period of more than 40 years, established his reputation as an expert

in the field of environmental engineering consulting. Since July 8, 2013, Mr. Sabuco conducted

business in and around Chicago, Illinois and at other locations in and outside the United States,

through his licensees, under the fanciful brand name of Synergya. Mr. Sabuco applied for and was

granted, without opposition, federal registration of the service mark Synergya®, On September 9,

2019.

         Mr. Sabuco is also the creator and sole owner of the fanciful common law mark


                                                   1
      Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 2 of 36 PageID #:2




ΣYNERGYA, which Mr. Sabuco has also used to promote the Synergya brand since July 8, 2013.

        From the period of July 8, 2013 to October 31, 2018, Mr. Sabuco granted an implied, naked

license to Mr. Pecelunas to use the fanciful marks Synergya and the common law mark

ΣYNERGYA for the benefit of Synergya Illinois.

        Following the discovery by Mr. Sabuco of Mr. Pecelunas’s mismanagement of Synergya

Illinois in breach of their agreement concerning the management of Synergya Illinois, in June of

2017 Mr. Sabuco sought to terminate his formal relationship with Synergya Illinois pursuant to a

written separation agreement. Mr. Pecelunas promptly reneged on the agreement after receiving

its benefits.

        As subsequent efforts to resolve the dispute between Mr. Sabuco and Mr. Pecelunas proved

futile, Mr. Sabuco filed suit on December 31, 2017, in federal court. When attempts at settlement

proved futile, Mr. Sabuco applied for federal registration of the fanciful mark Synergya on October

20, 2018, and the next day, hand-delivered a written demand to Mr. Pecelunas’s counsel that

demanded that Mr. Pecelunas cease and desist from all further use of the term Synergya.

        Since October 31, 2018, however, Mr. Pecelunas willfully continued to use both

Synergya® and the ΣYNERGYA common law mark for his, now competitive environmental

services business. Mr. Pecelunas’s ongoing misconduct includes the use of a URL and

accompanying website and e-mail addresses, including Mr. Sabuco’s former e-mail address, and

each of which use the Synergya® mark.

        Mr. Pecelunas has also, since October 31. 2018, continuously maintained Mr. Sabuco’s

former e-mail address at Synergya Illinois, and a toll-free telephone number long used by Mr.

Sabuco which he failed to turn over to Mr. Sabuco as agreed. Because the Synergya Illinois client

base is or was dominated by business relationships established by these customers’ business cycle



                                                  2
      Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 3 of 36 PageID #:3




may only require Mr. Sabuco’s services periodically, many months may pass between a client

engagements with Synergya Illinois, and repeat customer remain unaware of Mr. Sabuco’s

termination of his relationship with Synergya Illinois. Rather than forward inquiries directed to

Mr. Sabuco’s e-mail address or the toll-free number, however, Mr. Pecelunas repeatedly

intercepted these communications, and then engaged the client without disclosing that Mr. Sabuco

is no longer affiliated with Synergya Illinois, and that it is Mr. Pecelunas, and not the far more

experienced and knowledgeable Mr. Sabuco, providing the actual services.

       In “palming off” to the unsuspecting clients and the public, that Synergya Illinois is an

entity in which Mr. Sabuco continues to be involved, Mr. Pecelunas seeks to continue to profit off

his unauthorized use of Synergya® and ΣYNERGYA, as well as his past association with Mr.

Sabuco and his non-disclosure or concealment of the termination of that relationship.

       Further, Mr. Pecelunas continues to represent to the public on his company website, past

environmental consulting projects where the work was performed by Mr. Sabuco, and in which

Mr. Pecelunas had no material participation.

       As a result of this willful and intentional conduct, Mr. Pecelunas has caused actual

confusion in the marketplace.

       Moreover, Mr. Pecelunas continues to represent to the public, the existence of Synergya

Illinois, as a valid Illinois Corporation. Since its formation by Mr. Pecelunas, however, Synergya

Illinois has been operated by Mr. Pecelunas in such a manner that to adhere to the fiction of a

separate corporate existence would enable Mr. Pecelunas’s ongoing fraudulent conduct, and the

unjust and inequitable use by Mr. Pecelunas, in the name of Synergya Illinois, of the registered

Synergya® name and common law mark.

       Synergya Illinois has been chronically undercapitalized since its formation, causing it to



                                                 3
      Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 4 of 36 PageID #:4




regularly overdraw its corporate bank account over which Mr. Pecelunas exercised dominion and

control. Mr. Pecelunas has, on multiple occasions, failed to pay third party service providers, and

employees. Mr. Pecelunas, despite being the sole person to serve as a corporate officer of

Synergya Illinois, has chronically failed to observe corporate formalities, failed to maintain

corporate operational and financial records including tax returns, commingled funds between

Synergya Illinois and himself, diverted assets from Synergya Illinois to and for the benefit of

himself and his family members, and failed to maintain arms-length relationships between himself

and Synergya Illinois.

       Mr. Pecelunas’s chronic failures and refusals ab initio to operate Synergya Illinois as a

separate entity, have caused such a unity of interest and ownership that the separate personalities

of Synergya Illinois and Mr. Pecelunas have long since failed to exist.

       As a result of the aforementioned, Mr. Sabuco seeks injunctive and other relief against Mr.

Pecelunas due to his unlawful use, through the veneer of Synergya Illinois, of Mr. Sabuco’s

registered and common law trademarks in violation of, inter alia, the Lanham Act, Title 15. If Mr.

Pecelunas is allowed to continue to make unauthorized use of the Mr. Sabuco’s registered and

common law trademark, and to continue to falsely represent as his work, projects in which he

played no substantive role, if any at all, Mr. Sabuco will suffer irreparable harm including harm to

his reputation, for which monetary damages will not provide an adequate remedy.

       Mr. Sabuco therefore also seeks a declaration that the acts and omissions of Mr. Pecelunas

that cause Synergya Illinois to be a mere alter ego of Mr. Pecelunas, should cause the “corporate

shield” against personal liability for his conduct in the name of Synergya Illinois to be disregarded

entirely. Accordingly, Mr. Sabuco also seeks a finding that Mr. Pecelunas is personally liable for

his acts and omissions in both individual capacity and in any capacity claimed to be in the name



                                                   4
      Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 5 of 36 PageID #:5




of or on behalf of Synergya Illinois, as a matter of law.

       Mr. Sabuco also seeks actual and punitive damages, and the recovery of his attorneys fees

pursuant to and as applicable for Mr. Pecelunas’s violations of the Lanham Act, the Illinois

Deceptive Trade Practices Act, and the Illinois Consumer Fraud and Deceptive Businesses

Practices Act.

                            PARTIES, JURISDICTION AND VENUE

The Parties

       1.        Plaintiff, Mr. Sabuco, is an individual and a citizen of the United States, who resides

at 633 Lofty Lane, North Salt Lake, Utah. Mr. Sabuco offers his environmental science consulting

services across the United States, including Illinois, through Synergya Applied Sciences, Inc., a

Utah corporation formed and in continuous operation since April, 2017.

       2.        Co-Defendants, Mr. Pecelunas is an individual and a citizen of the United States,

who resides at 7 Calico Court, Bolingbrook, Illinois.

       3.        Co-Defendants, Synergya Pure and Applied Science, Ltd., is an Illinois

corporation, which currently lists its corporate address as 7 Calico Court, Bolingbrook, Illinois.

Nature of the Action

       4.        This action arises under the Lanham Act, Title 15, Illinois common law, the Illinois

Uniform Deceptive Trade Practices Act (815 ILCS 510) and the Illinois Consumer Fraud and

Deceptive Business Practices Act (815 ILCS 505). Mr. Sabuco seeks injunctive relief and actual

damages, including Mr. Pecelunas’s profits derived from his unauthorized trademark use and Mr.

Sabuco’s costs and attorneys’ fees under 15 U.S.C. §1117 and 815 ILCS 510/3.

       5.        This court has jurisdiction over the matters raised herein pursuant to 28 U.S.C.

§1331, 28 U.S.C. §1338(a) and (b), and 28 U.S.C. §1367(a).



                                                     5
      Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 6 of 36 PageID #:6




          6.    Venue in this matter is proper in this district because Mr. Pecelunas regularly does

business in this District and pursuant to 28 U.S.C. §1391(b) and (c).

          7.    This court has jurisdiction over the matters raised herein pursuant to 28 U.S.C.

§1331, 28 U.S.C. §1338(a) and (b), and 28 U.S.C. §1367(a).

          8.    Venue in this matter is proper in this district because Defendants regularly does

business in this District and pursuant to 28 U.S.C. §1391(b) and (c).

                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

July 8, 2013 - Mr. Sabuco’s Creation of Fanciful Marks Synergya and ΣYNERGYA

          9.    On July 8, 2013, Mr. Sabuco met with Mr. Pecelunas and Julie Buffington, for the

purposes of, inter alia, forming an Illinois corporation to perform environmental consulting

services, and to select, from a list of fanciful names created by Mr. Sabuco, a name for that entity

(the “Pre-Incorporation Meeting”). A copy of the contemporaneous notes from the Pre-

Incorporation Meeting are attached hereto as Exhibit “A”.

          10.   At the Pre-Incorporation Meeting, the attendees were asked for their input

concerning the list of fanciful candidate names created and proposed by Mr. Sabuco, after which

Mr. Sabuco selected from that list, the name of Synergya for the soon-to-be-formed corporation

and in its future branding.

          11.   At that time, Mr. Sabuco also created the common law mark ΣYNERGYA for use

by the future entity, in those circumstances where the Greek Sigma symbol (“Σ”) could be

incorporated into the name on letterhead and other documents.

          12.   At no time has Mr. Sabuco executed any document, or agree to execute any

document, that transferred his right, title or interest in his sole ownership of the then common law

mark Synergya, nor of the ΣYNERGYA common law mark, to any other real person or business

entity.

                                                  6
      Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 7 of 36 PageID #:7




       13.     At all times on and after July 8, 2013, Mr. Sabuco retained his exclusive ownership

to all right, title and interest in the then common law mark Synergya, and the common law mark

ΣYNERGYA (the “Common Law Mark”).

Mr. Sabuco is the Sole Owner of the Registered Service Mark Synergya®

       14.     Mr. Sabuco owns U.S. Federal Trademark Registration No. 5,849,096 (the

“Registered Mark”). This registration is for use in connection with his environmental engineering

technical consulting services. A copy of the registration certificate of the Registered Mark are

attached hereto as Exhibit “B”.

Mr. Sabuco is the Sole Owner of the Common Law Service Mark ΣYNERGYA

       15.     Mr. Sabuco also owns and has always exclusively owned the Common Law Mark,

which, when referenced together with the Registered Mark, constitute the “Service Marks”).

       16.     The Service Marks have been continuously used in commerce in connection with

Mr. Sabuco’s consulting services, and those of his licensees, in the field of environmental

engineering since on or before July 8, 2013.

       17.     Mr. Sabuco has engaged in, and continues to engage in environment consulting and

related projects in the United States under the Synergya brand, and using the Service Marks in

Utah, Arizona, Colorado, Idaho, Illinois, Indiana, Minnesota, Texas and Wyoming.

       18.     The Synergya brand, including the Service Marks, are well-known and famous in

the Chicagoland area, in Illinois and throughout the United States in the field of environmental

engineering.

       19.     The services offered by Mr. Sabuco and his licensees under Service Marks have

been recognized in the industry and by the press, including coverage by WGN-TV, CBS, NBC,

the Chicago Tribune, the Chicago Sun-Times.



                                                 7
       Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 8 of 36 PageID #:8




        20.    The Service Marks identify the source of the services of Mr. Sabuco in the minds

of consumers of environmental consulting services, and related third-party service providers in the

marketplace.

Synergya Illinois Formation and Mr. Pecelunas’s Disregard of
Corporate Formalities and Financial Mismanagement Ab Initio

        21.    Following the meeting on July 8, 2013, Synergya Illinois was formed by Mr.

Pecelunas, as its incorporator, on July 15, 2013.

        22.    Mr. Pecelunas was, at all times relevant herein, the President and Secretary of

Synergya Illinois, and that no other person has ever been named as a corporate officer of Synergya

Illinois.

        23.    As the only serving corporate officer of Synergya Illinois, Mr. Pecelunas was at all

times relevant, under a legal obligation to comply with the requirements of the Illinois Business

Corporations Act of 1983, 805 ILCS 5/1, et seq. (the “Corporations Act”).

        24.    At all times relevant herein, as one or more corporate officers of Synergya Illinois,

Mr. Pecelunas was under a fiduciary duty to Synergya Illinois as a matter of law.

Synergya Illinois’s Chronic Insolvency

        25.    Mr. Pecelunas caused to be opened, a corporate bank account in the name of

Synergya Illinois and ending in account number 2077 on or about August 18, 2013 (the “Corporate

Bank Account”).

        26.    Mr. Pecelunas is the sole defendant in an ongoing matter in the Northern District

of Illinois, 2017-CV-9372 in which Mr. Sabuco has alleged, inter alia, statutory fraud and claims

against Mr. Pecelunas unrelated to Mr. Sabuco’s Lanham Act claims (the “Fraud Lawsuit”).




                                                    8
        Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 9 of 36 PageID #:9




         27.   In a deposition of Mr. Pecelunas conducted on December 19, 2019 in relation to

the Fraud Lawsuit (the “Deposition”), Mr. Pecelunas testified that he exercised sole dominion and

control over the Corporate Bank Account.

         28.   Mr. Pecelunas was the sole signatory on the Corporate Bank Account between the

period of August 18, 2013, and September 19, 2014, and at all times after June 26, 2017.

         29.   In the Deposition, Mr. Pecelunas testified that he regularly reviewed the monthly

statements of the Corporate Bank Account.

         30.   Documents subpoenaed from the bank in the Fraud Lawsuit indisputably evidence

that the Corporate Bank Account was overdrawn in not less than 10 of the 13 months during the

period between its opening on August 18, 2013, and through September, 2014.

         31.   The Corporate Bank Account incurred not less than $1,090.00 in overdraft charges

during the five-month period between the account opening on August 18, 2013 and December 31,

2013.

         32.   The Corporate Bank Account continued to be repeatedly overdrawn throughout

2014. As a result, the Corporate Bank Account incurred $2,855.00 in overdraft charges for the

period between January 1 – December 31, 2014.

         33.   The Corporate Bank Account continued to be repeatedly overdrawn in 2015. As a

result, the Corporate Bank Account incurred $3,845.00 in overdraft charges for the period between

January 1 – December 31, 2015.

         34.   The Corporate Bank Account continued to be repeatedly overdrawn in 2016. As a

result, the Corporate Bank Account incurred $1,060.00 in overdraft charges for the period between

January 1 – December 31, 2016.




                                                 9
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 10 of 36 PageID #:10




       35.     The Corporate Bank Account continued to be repeatedly overdrawn in the period

of January to June of 2017. As a result, the Corporate Bank Account incurred $1,235.00 in

overdraft charges for the period between January 1 – June 30, 2017.

       36.     Commencing on or about June 26, 2017, and at all times thereafter, Mr. Pecelunas

was the sole signatory on the Corporate Bank Account.

       37.     The Corporate Bank Account continued to be repeatedly overdrawn in the period

of July. 2017 through December 2017. As a result, the Corporate Bank Account incurred $580.00

in overdraft charges for the period between July 1 – December 31, 2017.

       38.     At some date during the period between July 1, 2017 and December 31, 2017, Mr.

Pecelunas caused to be opened a second bank account in the name of Synergya Illinois, ending in

account number 2677 (the “2nd Corporate Bank Account”).

       39.     Mr. Pecelunas was the sole signatory on the 2nd Corporate Bank Account. Between

the six-month period of July 1, 2017, through December 31, 2017, Mr. Pecelunas repeatedly

caused the 2nd Corporate Bank Account to be overdrawn, As a result, the 2nd Corporate Bank

Account incurred $175.00 in overdraft charges for the six-month period between July through

December 2017.

       40.     Mr. Pecelunas caused the Corporate Bank Account to be repeatedly overdrawn in

2018. As a result, the Corporate Bank Account incurred $950.00 in overdraft charges for the period

between July 1 – December 31, 2018.

       41.     Mr. Pecelunas caused the Corporate Bank Account to be repeatedly overdrawn in

2019. As a result, the Corporate Bank Account incurred $45.00 in overdraft charges for the period

between January 1 – April 30, 2019.




                                                10
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 11 of 36 PageID #:11




       42.     Mr. Pecelunas caused the Corporate Bank Account to be closed, upon information

and belief, at a date uncertain prior to December 31, 2019.

       43.     Upon information and belief, at some time during or after September 2019, Mr.

Pecelunas has either closed the 2nd Corporate Bank Account, or has continued to cause the 2nd

Corporate Bank Account to be repeatedly overdrawn since April 2019, and thereby to regularly

continue to incur overdraft fees against Synergya Illinois.

       44.     As a consequence of Mr. Pecelunas’s chronic overdraws on the Corporate Bank

Account and 2nd Corporate Bank Account commencing in 2013 and continually thereafter into

2019, Synergya Illinois has been repeatedly insolvent.

Undercapitalization of Synergya Illinois Caused by Mr. Pecelunas

       45.     At no time did Mr. Pecelunas personally invest or cause any other capital

investment in Synergya Illinois.

       46.     The sole source of capital of Synergya Illinois was the revenue generated by its

day-to-day business operations.

       47.     As a result of Mr. Pecelunas’s acts and omissions in managing the Corporate Bank

Account that resulted in repeatedly overdrawing the Corporate Bank Account and incurring

thousands of dollars in overdraft charges between August 2013 and April 2019, and upon

information and belief, continuing thereafter, Synergya Illinois was continually undercapitalized.

       48.     As a result of this undercapitalization, Mr. Pecelunas failed to pay for Synergya

Illinois financial obligations, including but not limited to invoices from service providers for job

costs associated with Synergya Illinois projects, Synergya Illinois employee wages and related

employment taxes, and federal and state income taxes and contributions to social security.




                                                 11
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 12 of 36 PageID #:12




Failure to Issue Stock

       49.     In the course of the Fraud Lawsuit, Mr. Pecelunas has repeatedly asserted that he

is the sole “owner” of Synergya Illinois.

       50.     In connection with the Fraud Lawsuit, Mr. Pecelunas was requested on November

11, 2018 and pursuant to FRCP 34, to produce certain documents (the “First Production Request”).

       51.     The First Production Request sought, inter alia, all documents evidencing Mr.

Pecelunas’s acquisition of his ownership interest in Synergya Illinois.

       52.     In his response to the First Production Request, Mr. Sabuco produced the articles

of incorporation of Synergya Illinois from July 15, 2013, that authorized and issued 1,000 shares,

and the Synergya Annual Report of 2014 (the “2014 Annual Report”). Nowhere in the articles of

incorporation of Synergya Illinois or the 2014 Annual Report is there any text to designate the

owner of any of the shares of Synergya Illinois.

       53.     Mr. Pecelunas never produced any stock certificates issued by Synergya Illinois in

response to the First Production Request, or at any time thereafter.

In the Deposition, Mr. Pecelunas admitted that he never generated any Synergya Illinois stock

certificates. Mr. Pecelunas also asserted in the Deposition that he was under no legal obligation to

issue stock certificates, because he was the “owner” of Synergya Illinois.

Failure to Maintain Corporate Formalities

       54.     Mr. Pecelunas had primary responsibility for maintaining the Synergya Illinois

computers and all backups thereof.

       55.     At all times relevant following the formation of Synergya Illinois, Mr. Pecelunas

had unfettered access to and control of the Synergya Illinois computer server and all backups

thereof.



                                                   12
     Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 13 of 36 PageID #:13




        56.    Since on or after June 26, 2017, Mr. Pecelunas has had exclusive access to and

control of the Synergya Illinois computer server and all backups thereof.

        57.    Pursuant to the First Production Request #5(f), Mr. Pecelunas was requested to

produce, in addition to the articles of incorporation and stock certificates, all of the Synergya

Illinois: annual reports to the Illinois Secretary of State, shareholder agreements, notices and

minutes of meetings of shareholders, officers and directors, and all resolutions, and transfers of

interests.

        58.    In response to the First Production Request #5(f), that requested all documents

evidencing his ownership interest in Synergya Illinois, Mr. Pecelunas produced only the Synergya

Illinois articles of incorporation from 2013, and the 2014 Annual Report.

        59.    The 2014 Annual report included a payment of an additional $2.50 because it was

filed late. In his Answer the Complaint in the Fraud Lawsuit, Mr. Pecelunas denied that any

corporate annual report had been untimely filed.

        60.    At some time yet to be determined after filing the 2014 Annual Report, Mr.

Pecelunas caused Mr. Sabuco’s name to be removed as a director of Synergya Illinois.

        61.    In response to the First Production Request, however, Mr. Pecelunas:

               (a)    did not produce any annual report of Synergya Illinois after 2014;

               (b)    did not produce any notice of any annual meeting of Synergya Illinois
                      directors, shareholders or officers;

               (c)    did not produce any minutes of Synergya Illinois meetings of directors,
                      shareholders, or officers;

               (d)    did not produce any documents evidencing transfers of interest of Synergya
                      Illinois.

        62.    Mr. Pecelunas certified that his Response to the First Production Request was

complete on June 14, 2019.


                                                   13
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 14 of 36 PageID #:14




        63.    Mr. Pecelunas never offered any excuse or explanation for the absence of corporate

records in his Response to the First Production Request.

        64.    Mr. Pecelunas never supplemented the First Production Request after June 14,

2019.

Failure to Maintain Corporate Agreements And Financial Records

        65.    Mr. Pecelunas did not create or cause to be created, any by-laws or shareholder

agreements for Synergya Illinois.

        66.    Mr. Pecelunas did not produce any by-laws or shareholder agreements for Synergya

Illinois in response to the First Production Request.

        67.    In his Answer to the Complaint in the Fraud Lawsuit, Mr. Pecelunas denied that he

had failed to timely file federal or Illinois tax returns on behalf of Synergya Illinois for one or more

tax years commending in 2013.

        68.    Mr. Pecelunas never produced any federal or Illinois tax returns of Synergya

Illinois, nor any evidence that such returns had been filed, in response to the First Production

Request, nor at any time thereafter.

        69.    In the Deposition, Mr. Pecelunas asserted his 5th Amendment privilege to refuse to

answer any questions concerning federal or Illinois tax returns filed by Mr. Pecelunas on behalf of

Synergya Illinois for the years 2013, 2014, 2015, 2016, 2017 and 2018.

        70.    Upon information and belief, and notwithstanding his denials in his Answer to the

Complaint in the Fraud Lawsuit, Mr. Pecelunas has never filed, or caused to be filed, federal or

Illinois tax returns of Synergya Illinois for one or more of the years of 2013-2018, inclusive.




                                                   14
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 15 of 36 PageID #:15




Failure to Maintain Arms-Length Relationships Between Owners and Principals

       71.     Mr. Pecelunas, in the Fraud Lawsuit, has at all times relevant herein maintained

that Mr. Sabuco’s relationship to Synergya Illinois was that of, alternately a mere employee or

independent contractor.

       72.     In his Answer to the Complaint in the Fraud Lawsuit, Mr. Pecelunas denied that he

or Mr. Sabuco were to be compensated by Synergya Illinois as an independent contractor.

       73.     Mr. Pecelunas admitted in the Deposition, however, that no written employment

agreement or independent contractor agreement was ever drafted by or on behalf of Mr. Pecelunas

to establish Mr. Sabuco’s status as an independent contractor to Synergya Illinois.

       74.     In his Answer to the Complaint in the Fraud Lawsuit, Mr. Pecelunas denied his

failure to provide 1099 forms to Mr. Sabuco.

       75.     In response to First Document Request #5(h), Mr. Pecelunas never produced any

W-2 or 1099 forms issued by Synergya Illinois to any person.

       76.     At the Deposition, Mr. Pecelunas admitted that he had never created or caused to

be created any document that:

               (a)    Agreed to the transfer of any asset from any individual or entity to Synergya
                      Illinois;

               (b)    Agreed to transfer assets from any individual or entity to himself,
                      individually, whether for his personal benefit or for the benefit of Synergya
                      Illinois;

               (c)    Registered the name Synergya or ΣYNERGYA as a trademark with any
                      state or federal entity;

               (d)    assigned or licensed any intellectual property from any individual or entity
                      to Synergya Illinois;

               (e)    assigned or licensed any intellectual property from any individual or entity
                      to himself, individually, whether for his personal benefit or for the benefit
                      of Synergya Illinois;


                                                 15
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 16 of 36 PageID #:16




              (f)     constitutes an employment agreement between Synergya Illinois and Mr.
                      Sabuco;

              (g)     constitutes an independent contractor agreement between Synergya Illinois
                      and Mr. Sabuco.

       77.    Mr. Pecelunas did not produce, in response to the First Production Request or at

any time thereafter, any document that:

              (a)     Agreed to the transfer of any asset from any individual or entity to Synergya
                      Illinois;

              (b)     Agreed to transfer assets from any individual or entity to himself,
                      individually, whether for his personal benefit or for the benefit of Synergya
                      Illinois;

              (c)     Registered the name Synergya or ΣYNERGYA as a trademark with any
                      state or federal entity;

              (d)     assigned or licensed any intellectual property from any individual or entity
                      to Synergya Illinois;

              (e)     assigned or licensed any intellectual property from any individual or entity
                      to himself, individually, whether for his personal benefit or for the benefit
                      of Synergya Illinois;

              (f)     purported to be an employment agreement between Synergya Illinois and
                      Mr. Sabuco;

              (g)     purported to be an independent contractor agreement between Synergya
                      Illinois and Mr. Sabuco;

              (h)     purported to be an employment agreement between Synergya Illinois and
                      Mr. Pecelunas;

              (i)     purported to be an independent contractor agreement between Synergya
                      Illinois and Mr. Pecelunas;

              (j)     purported to be an employment agreement between Synergya Illinois and
                      any other individual;

              (k)     purported to be an independent contractor agreement between Synergya
                      Illinois and any other third-party individual or entity.




                                                16
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 17 of 36 PageID #:17




Commingling of Funds

       78.     Mr. Pecelunas regularly and systematically commingled funds from the Corporate

Bank Account and used the Corporate Bank Account and corresponding debit card for a plethora

of personal purchases, including but not limited to:

               (a)     Payments for his daughter’s college tuition;

               (b)     Personal cell phones and accounts for Mr. Pecelunas’s family members;

               (c)     Merchandise from Dick’s Sporting Goods;

               (d)     Personal dining and entertainment for Mr. Pecelunas, individually, and his
                       family members;

               (e)     iTunes content;

               (f)     Various purchases from Walgreens and CVS Pharmacy that were not
                       submitted as business expenses;

               (g)     Gasoline and other operating expenses for two vehicles personally owned
                       and used by Mr. Pecelunas or his spouse, without documentation of
                       business usage;

               (h)     Health care for Mr. Pecelunas’s wife;

               (i)     Retail purchases at the Vitamin Store without documentation as business
                       expenses;

               (j)     Payments for vacation expenses.

       79.     No member of Mr. Pecelunas’s family was ever employed by Synergya Illinois at

any time relevant herein.

       80.     From the period commencing August 2013, through the closing of the Corporate

Bank Account and 2nd Corporate Bank Account, Mr. Pecelunas withdrew tens of thousands of

dollars in cash from each account via checks written to and signed by himself.

       81.     None of the aforementioned checks were accounted for by Mr., Pecelunas,

including but not limited to any corresponding mandated withholdings for federal, state, or local

taxes, social security, or other purposes.

                                                 17
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 18 of 36 PageID #:18




       82.     From the period commencing August 2013 through the closing of the Corporate

Bank Account and 2nd Corporate Bank Account, Mr. Pecelunas withdrew tens of thousands of

dollars in cash from each account via the Corporate Bank Account’s and 2nd Corporate Bank

Account’s corresponding debit cards, and used at Automated Teller Machine (“ATM”) and point

of sale terminal withdrawals (collectively, the “ATM withdrawals”).

       83.     None of the aforementioned ATM withdrawals were accounted for by Mr.,

Pecelunas, including but not limited to any corresponding mandated withholdings for federal, state,

or local taxes, social security, or other purposes.

       84.     None of the personal expenses paid for with Synergya Illinois funds were ever

reimbursed by Mr. Pecelunas to Synergya Illinois.

       85.     Mr. Pecelunas did not produce any documents in response to the First Document

Request #1, to support his denial of allegations of personal use of Synergya Illinois funds from the

Corporate Bank Account, or of his failure to repay those personal uses of Synergya Illinois funds

to the Corporate Bank Account.

       86.     In his Answer to ¶26 of the Fraud Lawsuit, Mr. Pecelunas admitted that he and Mr.

Sabuco had agreed that:

               (a)     Mr. Sabuco and Mr. Pecelunas would share profits of the Company
                       [Synergya Illinois] equally;

               (b)     Profits would be determined by a specific formula, following:

                       (i)     Payment for all job costs;

                       (ii)    Payment or allocation for business overhead, health care, and
                               salaries;

                       (iii)   Allocation for estimated corporate taxes; and

                       (iv)    Payment or allocation for reimbursable expenses incurred by Mr.
                               Sabuco or Mr. Pecelunas.



                                                      18
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 19 of 36 PageID #:19




       87.       Mr. Pecelunas agreed to the course of dealing with Mr. Sabuco concerning

Synergya Illinois described in the preceding numbered paragraph.

       88.       Notwithstanding his agreement to comply with the course of dealing with Synergya

Illinois set forth herein and in Exhibit B to the Fraud Lawsuit, and his admission in paragraph 26

of his Answer in the Fraud Lawsuit to the terms of Exhibit B as the agreed course of dealing

between Mr. Pecelunas and Synergya Illinois, Mr. Pecelunas repeatedly disregarded that course of

dealing by, inter alia, failing to first pay Synergya Illinois service providers, employees, and

corporate taxes in favor of his personal use of the Synergya Illinois Corporate Bank Account and

the funds contained therein.

Diversion of Assets From Synergya Illinois To Himself

       89.       Synergya Illinois was entirely self-funded by its earnings, and not by outside capital

contributions.

       90.       Synergya Illinois’s primary asset was at all times relevant herein, the cash generated

by its business operations.

       91.       Mr. Pecelunas’s payments of cash to himself directly, and for personal use by

himself and family members in excess of net profits as set forth in Exhibit B, violated Mr.

Pecelunas’s admitted agreement to comply with the terms set forth in in Exhibit B.

       92.       Mr. Pecelunas’s personal use of Corporate Bank Account funds, while failing to

maintain proper expense accounting to distinguish between net profits, reimbursable expenses, and

personal use of Synergya Illinois cash assets, caused Synergya Illinois assets to be diverted from

the Corporate Bank Account directly to and for the benefit of Mr. Pecelunas and his family

members.




                                                    19
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 20 of 36 PageID #:20




       93.     Mr. Pecelunas’s personal use of Corporate Bank Account funds in excess of

amounts funds that he had agreed to prioritize for payment of job costs, overhead, and taxes, caused

Synergya Illinois assets to be diverted from the Corporate Bank Account directly to and for the

benefit of Mr. Pecelunas and his family members.

Defendants’ Infringing Use Of The Service Marks

       94.     Defendants are operating a business under the name Synergya Pure and Applied

Science, Ltd., using the Service Marks for the sale to the public of environmental consulting

services without the authorization of Mr. Sabuco (the “Infringing Use”).

       95.      Defendants have solicited and sold services to, and continues to actively solicit and

sell environmental consulting services through the use of the Service Marks without authorization

to, inter alia, companies and persons known by Mr. Pecelunas to be long-time clients of Mr.

Sabuco who would not do business with Mr. Pecelunas or Synergya Illinois if they knew that Mr.

Sabuco was no longer affiliated with Synergya Illinois (the “Exclusive Clients”).1

       96.     Defendants have caused and are likely to continue to cause confusion in the

marketplace in that the Infringing Use includes the ongoing use of the Service Marks in the

Synergya Illinois business name, website, e-mail addresses, and correspondence with the

Exclusive Clients that include solicitations and intercepting inbound communications intended for

Mr. Sabuco. In addition, Mr. Sabuco’s inability to control the quality of the services of Defendants

distributed under the Service Marks creates a potential health and safety concern.




1
 A list of the Exclusive Clients will be produced for in camera inspection following the entry of
an appropriate protective order.

                                                  20
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 21 of 36 PageID #:21




       97.     Mr. Sabuco is unable to control the quality of the services sold or offered for sale

by Defendants and therefore will be irreparably harmed if the Infringing Use is permitted to

continue.

       98.     Defendants knowingly use the Service Marks to exploit and misappropriate the

goodwill and reputation of Mr. Sabuco, that is based on Mr. Sabuco’s and Mr. Sabuco’s licensees’

respective uses of the Service Marks.

       99.     Over the past forty years, Mr. Sabuco has developed the unique knowledge, skill,

expertise, relationships and methodologies for the preparation and documentation of the services

provided by Mr. Sabuco and his licensees (the "Confidential Information and Trade Secrets"),

since 2013, under the Service Marks.

       100.    Mr. Sabuco takes numerous other steps to promote and protect the Synergya®

brand, including:

               (a)    Enforcing his Service Marks and other intellectual property against
                      individuals or entities who attempt to unlawfully use the Synergya® brand
                      name;

               (b)    Only divulging the Confidential Information and Trade Secrets to persons
                      employed by Mr. Sabuco or his licensees, and who have a need to know
                      such information;

               (c)    Requiring that persons employed by Mr. Sabuco or his licensees with such
                      need-to-know, sign confidentiality agreements restricting the use and
                      disclosure the Confidential Information and Trade Secrets;

               (d)    Restricting and maintaining control over the licensing of the Service Marks.

       101.    Mr. Sabuco primarily advertises his services via word-of-mouth, and relies on

repeat business from his clients. Mr. Sabuco’s clients, at times, require his unique expertise and

services on an irregular basis which may be several months between engagements, and so the use

of the Synergya® brand becomes embedded in hard copy and electronic correspondence, and

branding of reports and other work product generated by Mr. Sabuco and his licensees.

                                                 21
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 22 of 36 PageID #:22




       102.    Mr. Sabuco and his licensees also promote the Synergya® brand name through

digital media, including but not limited to Facebook, Twitter, and the website www.synergya-

science.

Mr. Sabuco’s Oral License To Mr. Pecelunas For The Benefit Of Synergya Illinois,
July 2013 – October 2018

       103.    Between the periods of July 8, 2013 through October 30, 2018, Mr. Sabuco granted,

via an oral license to Mr. Pecelunas, the non-exclusive use of the name Synergya and ΣYNERGYA

as common law marks (the “Oral License”) to the then yet-to-be formed Synergya Illinois.

       104.    Pursuant to the Oral License, Mr. Pecelunas caused to be formed, the Illinois For

Profit Corporation, Synergya Pure and Applied Science, Ltd (“Synergya Illinois”).

       105.    Pursuant to the Oral License, Mr. Sabuco also authorized the use, by Synergya

Illinois, of a toll-free telephone number then in Mr. Sabuco’s possession and control, which was

[800.637.6608].

       106.    Pursuant to the Oral License, Mr. Sabuco acquired a domain name of

www.synergya.co, and corresponding e-mail accounts that include but are not limited to

ppecelunas@synergya.co and jsabuco@synergya.co];

       107.    On October 31, 2018, counsel for Mr. Sabuco hand delivered a written letter to the

then counsel for Mr. Pecelunas, and thereby advised Mr. Pecelunas that Mr. Sabuco was exercising

his right of absolute ownership of the name Synergya as a common law mark, to revoke the existing

implied naked license for Synergya Illinois, and to demand that Mr. Pecelunas cease and desist all

further use of the name Synergya, with immediate effect. In that same letter, Mr. Sabuco advised

Mr. Pecelunas that Mr. Sabuco had commenced formal registration of the then common law mark

Synergya with the United States Patent and Trademark Office, A copy of said letter (the “Cease

and Desist Letter”) is attached hereto as Exhibit “C”.


                                                 22
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 23 of 36 PageID #:23




       108.       Defendants have failed and refused to comply with the demands set forth in the

Cease and Desist Letter and, as of the date of this Complaint, continue their unlawful use of the

both the Registered Mark and the Common Law Mark.

Ongoing Actual Confusion In The Market, And Damages

       109.       As a direct and proximate cause of Defendants’ use of the Registered Mark and the

Common Law Mark, Defendants have caused actual confusion in the marketplace, including but

not limited to:

                  (a)    An engagement of Synergya Illinois by First Secure Bank and Trust in or
                         about September, 2019, in which First Secure Bank mistakenly engaged
                         Synergya Illinois believing that Mr. Sabuco was handling the engagement;

                  (b)    As yet other unknown engagements by Mr. Pecelunas in the name of
                         Synergya Illinois.

       110.       Mr. Sabuco has incurred, and continues to incur damages to an unknown extent that

is proximately caused by the Defendants; willful infringing conduct and disregard of the Cease

and Desist Letter.

       111.       A copy of this complaint was tendered to Mr. Pecelunas in his individual capacity,

and upon Mr. Pecelunas as the registered agent of Synergya Illinois.

                                         COUNT I
                            REQUEST FOR DECLARATORY RELIEF
                                  (Against All Defendants)

BACKGROUND

       112.       Mr. Sabuco repeats, re-alleges, and incorporates by reference all prior paragraphs

Verified Complaint is fully set forth herein in this paragraph.

ACTUAL CONTROVERSY REQUIRES A DECLARATION OF
RIGHTS AND DUTIES BETWEEN THE PARTIES

Actual Controversy Exists Between Mr. Sabuco and Defendants



                                                   23
       Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 24 of 36 PageID #:24




         113.   As set forth herein, an actual controversy exists between Mr. Sabuco and Mr.

Pecelunas individually and in his capacity as president and secretary of his alter ego, Synergya

Illinois. Pursuant to 735 ILCS 5/2-701 of the Illinois Code of Civil Procedure, this Court is

empowered to declare the rights and duties of the parties.

Mr. Sabuco’s Tangible Interests In Outcome Declaring Rights

         114.   Mr. Sabuco has a tangible interest in the form of his sole and absolute right, title

and interest in the authorized use of the Registered Mark and Common Law Mark, which has and

continues to be unlawfully used by Mr. Pecelunas and Synergya Illinois as Mr. Pecelunas’s Alter

Ego.

Declaration Necessary To Avoid Injustice to Mr. Sabuco’s Tangible Interests

         115.   By permitting Mr. Pecelunas to assert the separate existence of Mr. Pecelunas and

Synergya Illinois, Mr. Pecelunas continues to benefit from his unlawful conduct as described

herein, including but not limited to the unlawful use of the Registered Mark and Common Law

Mark to compete with Mr. Sabuco. Such a result would condone and continue an injustice upon

Mr. Sabuco.

         116.   Therefore, Mr. Sabuco seeks a declaration by this Court that the aforementioned

acts and omissions of Mr. Pecelunas have established such a unity of interest and ownership

between and among Mr. Pecelunas individually and Synergya Illinois, that to uphold the separate

corporate existence would have the effect of encouraging fraud, promoting injustice, or promoting

inequitable consequences against Mr. Sabuco.

WHEREFORE, Plaintiff, John J. Sabuco prays that this Court enter an Order:

            a. Finding Count I for Declaratory Relief to be sufficient;




                                                  24
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 25 of 36 PageID #:25




            b. Declaring that there exists a unity of ownership between Mr. Pecelunas and

                Synergya Illinois;

            c. Declaring that Synergya Illinois shall be hereinafter regarded as Mr. Pecelunas in

                his individual capacity;

            d. Declaring that Mr. Pecelunas is hereby barred from asserting any right or defense

                that is in any way predicated upon a shield from personal liability relating to

                Synergya Illinois;

            e. Declaring that Mr. Pecelunas shall Answer or otherwise respond to each this

                Verified Complaint, and any subsequent pleading or discovery request relating

                thereto, and any subsequent order relating thereto, that names or is otherwise

                directed to Synergya Illinois, as though directed to Mr. Pecelunas personally; and

            f. Such other and further relief as this Court deems just and proper.



                                          COUNT II
                              Trademark Infringement Pursuant to
                            §32 of The Lanham Act (15 U.S.C. §1114)

                                     (Against All Defendants)

        117.    Mr. Sabuco adopts, restates and realleges each and every allegation previously set

forth in this Complaint as if fully set forth in this paragraph.

        118.    Mr. Sabuco is the sole and exclusive owner of the Registered Mark and the

Common Law Mark.

        119.    Through the marketing, operation and licensing activities of Mr. Sabuco related to

environmental engineering consulting services under the Registered Mark and the Common Law

Mark, and the services and goodwill associated therewith have become well known to the general

public and in the environmental engineering consulting services industry. The Registered Mark

                                                   25
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 26 of 36 PageID #:26




and the Common Law Mark distinguish Mr. Sabuco, his services and those of his licensees, and

the goodwill associated therewith from that of its competitors.

       120.    Section 1114 of the Lanham Act provides in pertinent part:

               (1) Any person who shall, without the consent of the registrant—
               (a) use in commerce any reproduction, counterfeit, copy, or
               colorable imitation of a registered mark in connection with the sale,
               offering for sale, distribution, or advertising of any goods or services
               on or in connection with which such use is likely to cause confusion,
               or to cause mistake, or to deceive; or
               (b) reproduce, counterfeit, copy, or colorably imitate a registered
               mark and apply such reproduction, counterfeit, copy, or colorable
               imitation to labels, signs, prints, packages, wrappers, receptacles or
               advertisements intended to be used in commerce upon or in
               connection with the sale, offering for sale, distribution, or
               advertising of goods or services on or in connection with which such
               use is likely to cause confusion, or to cause mistake, or to deceive,
               shall be liable in a civil action by the registrant for the remedies
               hereinafter provided. Under subsection (b) hereof, the registrant
               shall not be entitled to recover profits or damages unless the acts
               have been committed with knowledge that such imitation is intended
               to be used to cause confusion, or to cause mistake, or to deceive.
               15 U.S.C. § 1114.
       121.    Defendants’ use and continued use of the Registered Mark and the Common Law

Mark in providing substantially similar services, is an infringement of Mr. Sabuco’s well

established trademark rights under U.S. trademark laws and constitutes federal trademark

infringement pursuant to Section 32 of The Lanham Act (15 U.S.C. § 1114).

       122.    Defendants’ Infringing Use is without license from or permission by Mr. Sabuco.

       123.    By the Infringing Use, Defendants have caused and will continue to cause

confusion in the marketplace and mislead the public into believing that Defendants’ services are

associated with, or connected to, Mr. Sabuco, thereby depriving Mr. Sabuco and his licensees the

goodwill attached to their services.




                                                  26
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 27 of 36 PageID #:27




        124.    Defendants’ Infringing Use in the same industry as Mr. Sabuco is wrongful,

intentional and in deliberate and knowing disregard of Mr. Sabuco’s exclusive ownership rights.

Despite Defendants’ direct, actual knowledge of the Registered Mark and Common Law Mark and

Defendants continue the Infringing Use.

        125.    The trademark infringement complained of herein has caused and, unless restrained

and enjoined, will cause irreparable harm, damage and injury to Mr. Sabuco and creates a potential

health and safety issue, for which Mr. Sabuco has no adequate remedy at law.


                                          COUNT III
                            Federal Unfair Competition Pursuant to
                         §43(a) of The Lanham Act (15 U.S.C. §1125(a))

                                     (Against All Defendants)

        126.    Mr. Sabuco adopts, restates and realleges each and every allegation previously set

forth in this Complaint as if fully set forth in this paragraph.

        127.    The Registered Mark and the Common Law Mark, as used by Mr. Sabuco in

connection with his environmental engineering consulting services, is inherently distinctive and/or

has acquired secondary meaning.

        128.    Section 1125(a) of the Lanham Act provides in pertinent part:

                (1) Any person who, on or in connection with any goods or services,
                or any container for goods, uses in commerce any word, term, name,
                symbol, or device, or any combination thereof, or any false
                designation of origin, false or misleading description of fact, or false
                or misleading representation of fact, which—
                 (A ) is likely to cause confusion, or to cause mistake, or to deceive
                as to the affiliation, connection, or association of such person with
                another person, or as to the origin, sponsorship, or approval of his
                or her goods, services, or commercial activities by another person,
                or
                (B) in commercial advertising or promotion, misrepresents the
                nature, characteristics, qualities, or geographic origin of his or her
                or another person’s goods, services, or commercial activities,

                                                   27
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 28 of 36 PageID #:28




              shall be liable in a civil action by any person who believes that he
              or she is or is likely to be damaged by such act.
              15 U.S.C. § 1125(a).
       129.   Defendants’ Infringing Use in connection with services identical to those offered

by Mr. Sabuco or its licensees under the Registered Mark and the Common Law Mark and

constitutes infringement of Mr. Sabuco’s rights in the Service Marks and is likely to create

confusion, or to cause mistake, or to deceive as to the origin, sponsorship or approval of

Defendants’ services by Mr. Sabuco, in violation of 15 U.S.C. §1125.

       130.   Defendants deliberately and knowingly adopted, used and continues Infringing Use

in bad faith, with the intent to trade upon the goodwill established by Mr. Sabuco, to create

confusion in the public mind, and to misappropriate Mr. Sabuco’s rights in the goodwill he has

established in the Registered Mark and the Common Law Mark, all to the irreparable injury of Mr.

Sabuco.

       131.   The unlawful activities of Defendants complained of herein has caused and, unless

restrained and enjoined, will cause irreparable harm, damage and injury to Mr. Sabuco and creates

a potential health and safety issue, for which Mr. Sabuco has no adequate remedy at law.

       132.   Section 1117 of the Lanham Act in pertinent part provides:

              (a) Profits; damages and costs; attorney fees
              When a violation of any right of the registrant of a mark registered
              in the Patent and Trademark Office, a violation under section
              1125(a) or (d) of this title, or a willful violation under section
              1125(c) of this title, shall have been established in any civil action
              arising under this chapter, the plaintiff shall be entitled, subject to
              the provisions of sections 1111 and 1114 of this title, and subject to
              the principles of equity, to recover:
                      (1) Defendants’ profits,
                      (2) any damages sustained by the plaintiff, and
                      (3) the costs of the action. The court shall assess such profits
                      and damages or cause the same to be assessed under its
                      direction. In assessing profits the plaintiff shall be required

                                                 28
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 29 of 36 PageID #:29




                        to prove Defendants’ sales only; defendant must prove all
                        elements of cost or deduction claimed. In assessing damages
                        the court may enter judgment, according to the
                        circumstances of the case, for any sum above the amount
                        found as actual damages, not exceeding three times such
                        amount. If the court shall find that the amount of the
                        recovery based on profits is either inadequate or excessive
                        the court may in its discretion enter judgment for such sum
                        as the court shall find to be just, according to the
                        circumstances of the case. Such sum in either of the above
                        circumstances shall constitute compensation and not a
                        penalty. The court in exceptional cases may award
                        reasonable attorney fees to the prevailing party.
                15 U.S.C. § 1117.
        133.    Defendants’ deliberate adoption and use of the Registered Mark and the Common

Law Mark with the intent to trade upon the goodwill established by Mr. Sabuco in bad faith makes

this case an exceptional case for which an award of Mr. Sabuco’s reasonable attorney’s fees and

exemplary damages is warranted.


                                          COUNT IV
                                Trademark Dilution Pursuant to
                         §43(c) of The Lanham Act (15 U.S.C. §1125(c))

                                        (Against All Defendants)

        134.    Mr. Sabuco adopts, restates and realleges each and every allegation previously set

forth in this Complaint as if fully set forth in this paragraph.

        135.    The Registered Mark and the Common Law Mark are both widely recognized by

the general consuming public of the United States as a designation of source of Mr. Sabuco’s and

Mr. Sabuco’s Licensees’ services.

        136.    Section 1125(c) of the Lanham Act provides in pertinent part:

                c) Dilution by blurring; dilution by tarnishment
                (1) Injunctive relief
                Subject to the principles of equity, the owner of a famous mark that
                is distinctive, inherently or through acquired distinctiveness, shall

                                                   29
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 30 of 36 PageID #:30




                be entitled to an injunction against another person who, at any time
                after the owner’s mark has become famous, commences use of a
                mark or trade name in commerce that is likely to cause dilution by
                blurring or dilution by tarnishment of the famous mark, regardless
                of the presence or absence of actual or likely confusion, of
                competition, or of actual economic injury.
                15 U.S.C. § 1125(c).

        137.    The Registered Mark and Common Law Mark have become famous, inter alia, due

to: (1) Mr. Sabuco’s use since at least 2013, (2) the significant sales of services under the

Registered Mark and Common Law Mark; and (3) the extensive advertising and marketing

activities under the Registered Mark and the Common Law Mark.

        138.    Defendants’ Infringing Use is likely to harm Mr. Sabuco by impairing the

distinctiveness of the Registered Mark and the Common Law Mark.

        139.    Defendants’ Infringing Use is likely to harm Mr. Sabuco by harming the reputation

or goodwill symbolized by the Registered Mark and the Common Law Mark since Defendants’

use is not controlled or monitored by Mr. Sabuco.

        140.    The unlawful activities of Defendants complained of herein has caused and, unless

restrained and enjoined, will cause irreparable harm, damage and injury to Mr. Sabuco and creates

a potential public health and safety issue, for which Mr. Sabuco has no adequate remedy at law.


                                             COUNT V
                                  Illinois Uniform Deceptive and
                                    Unfair Trade Practices Act

                                     (Against All Defendants)

        141.    Mr. Sabuco adopts, restates and realleges each and every allegation previously set

forth in this Complaint as if fully set forth in this paragraph.

        142.    Section 510/2 of the Illinois Uniform Deceptive Trade Practices Act (the

“UDTPA”) provides, in relevant part that:


                                                   30
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 31 of 36 PageID #:31




               A person engages in deceptive trade practices when, in the course of
               his business, location, or occupation, he:

               (1)       passes off goods or services as those of another;

               (2)    causes likelihood of confusion or of misunderstanding as to
               the source, sponsorship, approval or certification of goods or
               services;

               (3)     causes likelihood of confusion or of misunderstanding as to
               the affiliation, connection or association with or certification by
               another;

               .     .   .

               (12) engages in any other conduct which similarly creates a
               likelihood of confusion or of misunderstanding.

       815 ILCS 510/2.

       143.    Defendants’ Infringing Use constitutes infringement when used in connection with

environmental engineering consulting services offered by Defendants without Mr. Sabuco’s

consent. Defendants’ use is an attempt to pass off Defendants’ services as those of Mr. Sabuco

and causes a likelihood of confusion or of misunderstanding as to the source, sponsorship, approval

or certification of Defendants’ services all in violation of Section 2 of the UDTPA.

       144.    Defendants have willfully engaged in deceptive trade practices prohibited by

Section 2 of the UDTPA, in that Defendants adopted, used and continues to use the Registered

Mark and the Common Law Mark with the intent to trade upon the goodwill established by Mr.

Sabuco under the Registered Mark and Common Law Mark, to create confusion in the public mind

and to misappropriate Mr. Sabuco’s rights in the goodwill they have established, all to the

irreparable injury of Mr. Sabuco.

       145.    The unlawful activities of Defendants complained of herein has caused and, unless

restrained and enjoined, will cause irreparable harm, damage and injury to Mr. Sabuco and creates

a potential health and safety issue, for which Mr. Sabuco has no adequate remedy at law.


                                                   31
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 32 of 36 PageID #:32




                                            COUNT VI
                                  Illinois Consumer Fraud and
                                 Deceptive Business Practices Act

        146.    Mr. Sabuco adopts, restates and realleges each and every allegation previously set

forth in this Complaint as if fully set forth in this paragraph.

        147.    Section 505/2 of the Illinois Consumer Fraud and Deceptive Business Practices Act

(the “CFDBPA”) provides:

                Unfair deceptive acts or practices, including but not limited to. . .
                the use or employment or any practice described in Section 2 of the
                “Uniform Deceptive Trade Practices Act”, approved August 5,
                1965, and the conduct of any trade or commerce are hereby declared
                unlawful whether in fact any person has been misled, deceived or
                damaged thereby.

        815 ILCS 505/2.

        148.    Defendants’ violation of the UDTPA, by their use and employment of deceptive

trade practices, constitutes a violation of Section 2 of CFDBPA.

        149.    The unlawful activities of Defendants complained of herein has caused and, unless

restrained and enjoined, will cause irreparable harm, damage and injury to Mr. Sabuco and create

a potential health and safety issue, for which Mr. Sabuco has no adequate remedy at law.


                                        COUNT VII
                                Common Law Unfair Competition

        150.    Mr. Sabuco adopts, restates and realleges each and every allegation previously set

forth in this Complaint as if fully set forth in this paragraph.

        151.    Defendants’ Infringing Use in connection with services and in connection with

advertisements and/or marketing materials used to promote such services that are identical to the

services offered by Mr. Sabuco under the Registered Mark and the Common Law Mark, without

Mr. Sabuco’s consent, is an attempt to pass off Defendants’ services as those of Mr. Sabuco; causes


                                                   32
     Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 33 of 36 PageID #:33




a likelihood of confusion or of misunderstanding as to the source, sponsorship, approval or

certification of Defendants’ services; causes a likelihood of confusion or of misunderstanding as

to affiliation, connection or association between Defendants and Mr. Sabuco; and/or creates a

likelihood of confusion or misunderstanding among consumers, generally as between the services

of Defendants and those of Mr. Sabuco, and constitutes unfair competition under the laws of the

State of Illinois.

        152.     Defendants have intentionally and willfully engaged in unfair competition in that

Defendants adopted, used and continue to use the Registered Mark and the Common Law Mark

with the intent to trade upon the goodwill established by Mr. Sabuco under the Registered Mark

and the Common Law Mark, to create confusion in the public mind, and to misappropriate Mr.

Sabuco’s rights and the goodwill they have established, all to the irreparable injury of Mr. Sabuco.

        153.     The acts of Defendants complained of herein constitute inequitable pirating of the

fruits of Mr. Sabuco’s labor and are acts of unfair competition in violation of Illinois common law.

Defendants’ acts of unfair competition were done and continue to be done knowingly, intentionally

and willfully.

        154.     Defendants will continue to engage in unfair competition with Mr. Sabuco unless

enjoined by this Court.

        155.     The unlawful activities of Defendants complained of herein has caused and, unless

restrained and enjoined, will cause irreparable harm, damage and injury to Mr. Sabuco and create

a potential health and safety issue, for which Mr. Sabuco has no adequate remedy at law.




                                                  33
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 34 of 36 PageID #:34




                     PRAYER FOR RELIEF, COUNTS II THROUGH VII

WHEREFORE, Plaintiff, John J. Sabuco, prays that this Court:

               (a)     Temporarily, preliminarily and permanently enjoin, pursuant to 15 U.S.C.

§1116, 815 I.L.C.S. 510/3 and other applicable law, Defendants, their representatives, officers,

directors, agents, servants, employees and attorneys and any and all persons in active concert with

them from using, in any fashion, the Infringing Use, the Registered Mark, the Common Law Mark,

or any variations thereof or any trade name, trademark or service mark confusingly or deceptively

similar to the Registered Mark or the Common Law Mark, in connection with the promotion,

advertising, solicitation, operation, conduct and expansion of Defendants’ business in particular,

in connection with Defendants’ environmental engineering consulting services in the state of

Illinois and nationally, or otherwise competing unfairly with Mr. Sabuco;

               (b)     Order Defendants, their representatives, officers, directors, agents, servants,

employees and attorneys and any and all persons in active concert with them to remove any and

all advertising or promotional material that contains the Infringing Use, the Registered Mark, the

Common Law Mark, or any variations thereof or any trade name, trademark or service mark

confusingly or deceptively similar to the Registered Mark or the Common Law Mark;

               (c)     Order, pursuant to 15 U.S.C. §1118 and other applicable law, Defendants,

their representatives, officers, directors, agents, servants, employees and attorneys and any and all

persons in active concert with them to deliver to Mr. Sabuco for destruction, all advertisements,

brochures, promotional materials, signs, stationery, business cards, other written material or

videotapes or digital content, clothing, personal accessories, or any other product or thing which

depicts or otherwise discloses the Infringing Use, the Registered Mark, the Common Law Mark,

or any variations thereof or any trade name, trademark or service mark confusingly or deceptively

similar to the Registered Mark or the Common Law Mark;

                                                  34
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 35 of 36 PageID #:35




               (d)    Order Defendants, their representatives, officers, directors, agents, servants,

employees, and attorneys, and any and all persons in active concert with them to transfer ownership

and control of the URL www.synergya.co, and all related e-mail addresses, to Mr. Sabuco;

               (e)    Order Defendants, their representatives, officers, directors, agents, servants,

employees, and attorneys and any and all persons in active concert with them to fully compensate

Mr. Sabuco for the preparation and distribution of any necessary corrective advertising;

               (f)    Order an accounting of all of Defendants’ profits derived from

infringements, and award to Mr. Sabuco exemplary damages, attorney’s fees and costs therefor;

               (g)    Order monetary relief in the amount of any and all profits derived by

Defendants from the sale of their services and for all damages sustained by Mr. Sabuco by reason

of said acts of infringement and unfair competition complained of herein;

               (h)    Order monetary relief in the amount of treble the amount of actual damages

suffered by Mr. Sabuco;




                                                 35
    Case: 1:21-cv-04348 Document #: 1 Filed: 08/16/21 Page 36 of 36 PageID #:36




               (i)     Order monetary relief in the amount of Mr. Sabuco's reasonable attorneys'

fees and costs of suit; and

               (j)     Award Mr. Sabuco such other and further relief as this Court deems just

and proper under the circumstances.

                                    JURY TRIAL DEMAND

       Plaintiff, John J. Sabuco hereby demands a trial by jury on all triable issues.

Dated: July 26, 2021                               Respectfully submitted,

                                                   JOHN J. SABUCO



                                                   By: /s/ Martin J McKenzie
                                                          One of His Attorneys

Martin J McKenzie
Law Offices of Martin J McKenzie, Ltd.
910 W. Van Buren St. Suite 503
Chicago, Illinois 60607
(312) 687-0755
MJMcKenzielaw@gmail.com
Illinois ARDC #6231122


                                      VERIFICATION

        The undersigned, on oath deposes and says that the undersigned is the Plaintiff herein;
that as such the undersigned has read the foregoing Pleading and has knowledge of the facts
contained therein, and that under penalty of perjury, the undersigned hereby certifies that the
contents of said Pleading are true, both in substance and in fact, except that as to facts, if any,
alleged on information and belief, which the undersigned verily believes to be true.



                                                      ______________________
                                                      John J. Sabuco        _




                                                36
